                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD E. CLARK, JR.,                       :   CIVIL ACTION NO. 1:19-CV-762
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
SGT. SCHWARTZ, et al.,                      :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 26th day of November, 2019, upon consideration of the

report (Doc. 23) of Chief Magistrate Judge Susan E. Schwab, issued following

review of the pro se plaintiff’s amended complaint (Doc. 15) pursuant to 28 U.S.C.

§ 1915A(b), in which Judge Schwab recommends that the instant complaint be

dismissed for failure to state a claim for which relief may be granted and also

recommends that further leave to amend not be granted in light of the fact that

plaintiff has already once been granted an opportunity to cure the deficiencies

identified in his pleading, and it appearing that the plaintiff has not objected to any

aspect of the report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure to

timely object to a magistrate judge’s conclusions “may result in forfeiture of de novo

review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007)

(citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a

matter of good practice, a district court should afford “reasoned consideration” to

the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93,

100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that
there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following independent review of the record, the court being

in agreement with Judge Schwab’s recommendation, including her determination

that further leave to amend would likely be futile, and thus concluding that there is

no clear error on the face of the record, 1 it is hereby ORDERED that:

      1.     The report (Doc. 23) of Chief Magistrate Judge Schwab is ADOPTED.

      2.     Plaintiff’s amended complaint (Doc. 15) is DISMISSED.

      3.     The Clerk of Court shall CLOSE this case.

      4.     Any appeal from this order is deemed to be frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).




                                            /S/ CHRISTOPHER C. CONNER
                                            Christopher C. Conner, Chief Judge
                                            United States District Court
                                            Middle District of Pennsylvania




      1
       We supplement the report by noting that, to the extent Clark alleges in
cursory fashion that “staff confiscated your plaintiff’s claim,” (see Doc. 15 at 3), he
does not identify who confiscated the cane or plead any facts suggesting that the
unnamed individual(s) acted with deliberate indifference.
